Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
griddle of claims 21, 22, 26-31, and 35-40; and 
the embodiment of claim 36 possessing both a drip tray and multilevel arrangement must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 31 recites “each of the heat distributors comprising a perforated pipe shaped to receive heat from a heat source.” The examiner understands this as an attempt to generically claim the heat 

Claim Objections
Claim 26 recites “the griddle positioned on or above the perforated pipes to receive the heat plurality of perforations.” This should be - the griddle positioned on or above the perforated pipes to receive the heat from the plurality of perforations-.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21-35, 37, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9, 11, 17-20, 26, 27, and 30 of U.S. Patent No. 10869576. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21, 22, 26-31, and 35-40 recite a griddle. A griddle is not disclosed in the parent application nor any of the provisional applications. As a continuation of the parent application, the present application may not introduce new matter not disclosed in the parent. New matter may be presented in a continuation-in-part, but it will not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 27 recites “wherein the griddle comprises griddle portions with a griddle space there between above the grill.” The applicant’s specification states “The grill may comprise grill portions with a grill space therebetween.” As mentioned, “griddle” is new matter and the adaptation of this limitation does not seem to make sense. Again, the examiner is interpreting “griddle” as a cooking surface, and therefore “wherein the griddle comprises griddle portions with a griddle space there between” will be interpreted to mean broken surface such as that provided by a grill. “Above the grill” is likewise confusing as the grill is only mentioned in the preamble of claim 21. The examiner finds that this portion of the limitation cannot be interpreted.

Claim 28 recites “wherein at least one of the lid head distribution or griddle positionable above the grill.” Firstly, “the lid head distribution” lacks antecedent basis, and the examiner is unable to determine what element the applicant is referring to. “Above the grill” is likewise confusing as the grill is 

Claim 34 recites the limitation "the drip channel.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the drip channel” will be interpreted as -the drip tray-.

Claim 35 recites “at least one of the heat distribution or griddles are part of the lid heat distribution.” Both “the heat distribution” and “the lid heat distribution” lack antecedent basis. This limitation is being interpreted as - at least one of the heat distributors or griddles are part of a lid heat distributor.

Claim 36 recites “wherein the housing comprises multilevel griddle and grill of the bases and operable independently.” There is insufficient antecedent basis for “the bases.” The limitation “wherein the housing comprises multilevel griddle and grill of the bases and operable independently” will be interpreted to mean that there are multiple bases which are independently operable, each comprising a multilevel griddle and grill. This appears to correspond to figures 8A and 8B.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which Claim 38 recites “wherein the base has a grill or griddle or both.” Claim 31, from which claim 38 depends, recites “the griddle and the lower drip tray extending through the front of the base.” Since griddle, grill, and both are listed in the alternative, claim 38 fails to further limit claim 31. Claim 39 recites “wherein the griddle comprises a substantially solid food cooking surface.” A griddle is traditionally a substantially solid food cooking surface, therefore claim 39 fails to further limit claim 31. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 21-24, 26-28, 30-33, and 38 and *** rejected under 35 U.S.C. 103 as being unpatentable over Contarino (US 20090090348 A1), hereinafter Contarino, in view of Kodera (JP 2001000334 A), hereinafter Kodera, and further in view of Vinett (US 20140299005 A1), hereinafter Vinett.

Regarding claims 21 and 23, Contarino discloses an express cooking grill, comprising:
a housing having a base and a lid with a cooking chamber defined therein, the base having a front and a rear with sides therebetween (“Housing 112 completely encloses a volume 113 including the flame manifolds 115 and within which the cooking occurs. The housing 112 comprises a bottom housing portion 112a and a top housing portion 112b connected to each other by a hinge 114 at the back of the housing 112” paragraph [0019]); 
a griddle to support food being cooked (“a cooking surface (e.g., a grill) 126” paragraph [0025]); and
heat distributors positioned within the cooking chamber below the griddle (“The cooking surface 126 is vertically spaced from the bottom surface 140 a distance that permits the flame manifolds 115 to be positioned vertically between the cooking surface 126 and the bottom surface 140 of the grilling module 121 when the drawer 120 is closed” paragraph [0025]), each of heat distributors having:
a pipe with a plurality of perforations (Element 115 is a manifold which means it has a plurality of outlets for the fuel gas).

    PNG
    media_image1.png
    619
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    512
    media_image2.png
    Greyscale

Contarino does not disclose heat distributors positioned around a perimeter of the cooking chamber above and below the griddle, each of heat distributors having:
a corresponding heat diverter,
the heat diverters having plates defining an inlet and an outlet, the heat diverters positioned on the perforated pipe to receive the heat from the plurality of perforations,
the heat diverters not being integral with the housing, 
the outlet of the heat diverter of portions of the perforated pipe are above and below the griddle to direct the heat from the perforated pipes through the cooking chamber above and below the griddle, or
wherein the perforated pipes are positioned along the front, rear, and/or sides of the base.


a corresponding heat diverter (The channels associated with the burner tubes),
the heat diverters having plates defining an inlet and an outlet, the heat diverters positioned on the perforated pipe to receive the heat from the plurality of perforations (The walls of the channels), and 
the outlet of the heat diverter of portions of the perforated pipe are above and below the griddle to direct the heat from the perforated pipes through the cooking chamber above and below the griddle (Figure 2), and
wherein the perforated pipes are positioned along the front, rear, and/or sides of the base (sides as seen in figures 2 and 3).

    PNG
    media_image3.png
    579
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    717
    528
    media_image4.png
    Greyscale

In view of Kodera’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include heat distributors positioned around a perimeter of the cooking chamber above and below the griddle, each of heat distributors having:
a corresponding heat diverter,

the outlet of the heat diverter of portions of the perforated pipe are above and below the griddle to direct the heat from the perforated pipes through the cooking chamber above and below the griddle, and
wherein the perforated pipes are positioned along the front, rear, and/or sides of the base as is taught in Kodera, in the barbeque disclosed by Contarino.
One would have been motivated to include heat distributors positioned around a perimeter of the cooking chamber above and below the griddle, each of heat distributors having:
a corresponding heat diverter,
the heat diverters having plates defining an inlet and an outlet, the heat diverters positioned on the perforated pipe to receive the heat from the plurality of perforations, and 
the outlet of the heat diverter of portions of the perforated pipe are above and below the griddle to direct the heat from the perforated pipes through the cooking chamber above and below the griddle, and 
wherein the perforated pipes are positioned along the front, rear, and/or sides of the base because Kodera states “the atmosphere temperature in the roasting chamber 3 can be increased uniformly, and the baking can be performed uniformly in the roasting chamber” (paragraph [0011] of the translation). Therefore, including the arrangement of heat distributors will improve uniformity of the cooking.

Contarino, as modified by Kodera, does not disclose the heat diverters not being integral with the housing.

However, Vinett teaches the heat diverters not being integral with the housing (“Heat concentrator 30 may include one or more concentrator supports 60 resiliently biased inwardly to provide a clamping force against burner 32... As heated gas or flames move upwardly into the lower concentrator opening 64 and travel toward the upper concentrator opening 38” paragraph [0055]).

    PNG
    media_image5.png
    430
    332
    media_image5.png
    Greyscale

In view of Vinett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the heat diverters not being integral with the housing as is taught in Vinett, in the barbeque as presently modified.
One would have been motivated to include the heat diverters not being integral with the housing because the court has held that separability is an indicium of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case separating the heat diverters from the housing allows them to be removed for replacement, servicing, or cleaning.

Regarding claim 22, Contarino, as modified by Kodera and Vinett, discloses the express barbeque of claim 21, further comprising a cooking drawer slidably positionable in the housing (“disposed in the main body 112a of the housing is a sliding drawer 120 that holds a grilling module 121” paragraph [0021]), the cooking drawer comprising the griddle and a drip tray, the griddle connected a distance above the drip tray by spaced apart front and rear walls (“When the drawer is closed, the bottom surface 140 of the grilling module 121 is positioned beneath the flame manifolds 115 while the cooking surface 

Regarding claim 24, Contarino, as modified by Kodera and Vinett, discloses the express barbeque of claim 21, wherein the perforated pipes extend laterally from the base above, below, and/or between portions of the grill (The examiner believes that the applicant may mean griddle rather than grill, however the term grill is in the preamble of claim 21. The perforated pipes of both Contarino and Kodera are between portions of the grill).

Regarding claim 26, Contarino, as modified by Kodera and Vinett, discloses the express cooking grill claim 21, comprising, the griddle positioned on or above the perforated pipes to receive the heat plurality of perforations (The griddles of Contarino and Kodera are above the perforated pipes).

Regarding claim 27, Contarino, as modified by Kodera and Vinett, discloses the express cooking grill claim 21, wherein the griddle comprises griddle portions with a griddle space there between above the grill (The griddle of Contarino is a grill).

Regarding claim 28, Contarino, as modified by Kodera and Vinett, discloses the express cooking grill claim 21, wherein at least one of the lid head distribution or griddle positionable above the grill (The lid is positioned above the grill).

Regarding claim 30, Contarino, as modified by Kodera and Vinett, discloses the express cooking grill claim 21, comprising, the griddle can be functioned independently, slidable, as a drawer around the chamber or housing or liftable like a lid (The lid is liftable and the drawer is slidable).

Regarding claim 31, Contarino discloses an express cooking grill for cooking food, comprising:
a housing comprising a base and a lid with a cooking chamber enclosed therein (“Housing 112 completely encloses a volume 113 including the flame manifolds 115 and within which the cooking 
a cooking drawer slidably retractable from the housing (“disposed in the main body 112a of the housing is a sliding drawer 120 that holds a grilling module 121” paragraph [0021]), the cooking drawer comprising a front wall and a rear wall with an upper griddle (“a cooking surface (e.g., a grill) 126” paragraph [0025]) and a lower drip tray therebetween, the lower drip tray connected below the griddle to catch drippings therefrom (“When the drawer is closed, the bottom surface 140 of the grilling module 121 is positioned beneath the flame manifolds 115 while the cooking surface 126 is positioned above the flame manifolds. Hence, the bottom surface 140 serves as a drip pan for the drippings that fall through the cooking surface 126 when food is being cooked” paragraph [0028]); 
heat distributors positioned about the cooking chamber (“The cooking surface 126 is vertically spaced from the bottom surface 140 a distance that permits the flame manifolds 115 to be positioned vertically between the cooking surface 126 and the bottom surface 140 of the grilling module 121 when the drawer 120 is closed” paragraph [0025]), each of the heat distributors comprising a perforated pipe shaped to receive heat from a heat source (Element 115 is a manifold which means it has a plurality of outlets for the fuel gas); and
wherein a front of the base is positioned between the front wall and the rear wall of the cooking drawer with the griddle and the lower drip tray extending through the front of the base, the cooking chamber being substantially closed as the drawer moves between a closed position and an open position (“Only the small side opening 133 of the cooking chamber is opened when the drawer is slid out to the open position. Much less heat will escape from the cooking chamber for two reasons. First, the side opening is a much smaller opening than the opening created when the top of the housing 112b is tilted upwardly on the hinge 114. Second, the opening is a side opening rather than a top opening. Heat tends to rise. The heat will escape much more slowly through a side opening than through a top opening of equivalent size” paragraph [0030]).

Contarino does not disclose:

wherein each of the heat diverters comprises plates defining an inlet and an outlet a distance from the inlet, the heat diverter positioned on the perforated pipe to receive the heat from perforations in the perforated pipe;
wherein the heat diverters are not integral with the housing; or
wherein a portion of the perforated pipes and the corresponding heat diverters of at least one of the heat distributors is above the griddle and another portion of the perforated pipes and the corresponding heat diverters of at least one other of the heat distributors is below the griddle.

However, Kodera teaches:
each of the heat distributors comprising a heat diverter positioned about the perforated pipe to pass the heat from the perforated pipe through the cooking chamber whereby cooking of the food is facilitated (the tubes 5 and associated channels);
wherein each of the heat diverters comprises plates defining an inlet and an outlet a distance from the inlet, the heat diverter positioned on the perforated pipe to receive the heat from perforations in the perforated pipe (The walls of the channels); and
wherein a portion of the perforated pipes and the corresponding heat diverters of at least one of the heat distributors is above the griddle and another portion of the perforated pipes and the corresponding heat diverters of at least one other of the heat distributors is below the griddle (Figure 2).

In view of Kodera’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
each of the heat distributors comprising a heat diverter positioned about the perforated pipe to pass the heat from the perforated pipe through the cooking chamber whereby cooking of the food is facilitated;

wherein a portion of the perforated pipes and the corresponding heat diverters of at least one of the heat distributors is above the griddle and another portion of the perforated pipes and the corresponding heat diverters of at least one other of the heat distributors is below the griddle as is taught in Kodera, in the barbeque disclosed by Contarino.
One would have been motivated to include: 
each of the heat distributors comprising a heat diverter positioned about the perforated pipe to pass the heat from the perforated pipe through the cooking chamber whereby cooking of the food is facilitated;
wherein each of the heat diverters comprises plates defining an inlet and an outlet a distance from the inlet, the heat diverter positioned on the perforated pipe to receive the heat from perforations in the perforated pipe; and
wherein a portion of the perforated pipes and the corresponding heat diverters of at least one of the heat distributors is above the griddle and another portion of the perforated pipes and the corresponding heat diverters of at least one other of the heat distributors is below the griddle because Kodera states “the atmosphere temperature in the roasting chamber 3 can be increased uniformly, and the baking can be performed uniformly in the roasting chamber” (paragraph [0011] of the translation). Therefore, including the arrangement of heat distributors will improve uniformity of the cooking.

Contarino, as modified by Kodera, does not disclose the heat diverters not being integral with the housing.

However, Vinett teaches the heat diverters not being integral with the housing (“Heat concentrator 30 may include one or more concentrator supports 60 resiliently biased inwardly to provide a clamping force against burner 32... As heated gas or flames move upwardly into the lower concentrator opening 64 and travel toward the upper concentrator opening 38” paragraph [0055]).

In view of Vinett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the heat diverters not being integral with the housing as is taught in Vinett, in the barbeque as presently modified.
One would have been motivated to include the heat diverters not being integral with the housing because the court has held that separability is an indicium of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case separating the heat diverters from the housing allows them to be removed for replacement, servicing, or cleaning.

Regarding claim 32, Contarino, as modified by Kodera and Vinett, discloses the express barbeque of claim 31, wherein the heat source comprises one of propane, gas, charcoal, electricity, infrared, and combinations thereof (“A fuel source, typically self-contained, such as a propane tank 108” paragraph [0019]).

Regarding claim 33, Contarino, as modified by Kodera and Vinett, discloses the express barbeque of claim 31, wherein the cooking chamber remains sealed when the cooking drawer is between the open and the closed position (“Only the small side opening 133 of the cooking chamber is opened when the drawer is slid out to the open position. Much less heat will escape from the cooking chamber for two reasons. First, the side opening is a much smaller opening than the opening created when the top of the housing 112b is tilted upwardly on the hinge 114. Second, the opening is a side opening rather than a top opening. Heat tends to rise. The heat will escape much more slowly through a side opening than through a top opening of equivalent size” paragraph [0030]).

Regarding claim 38, Contarino, as modified by Kodera and Vinett, discloses the express cooking claim 31 wherein the base has a grill or griddle or both (“a cooking surface (e.g., a grill) 126” paragraph [0025]).

Claims 25, 29, 35, 37, and 240 are rejected under 35 U.S.C. 103 as being unpatentable over Contarino, in view of Kodera, in view of Vinett, and further in view of Park (US 8181640 B2), hereinafter Park.

Regarding claims 25 and 29, Contarino, as modified by Kodera and Vinett, discloses the express barbeque of claim 21, wherein the heat distributors comprise an upper pipe heat diverter (One of the upper heat diverters of Kodera), a lower pipe heat diverter (One of the lower pipe heat diverters of Kodera), and a lateral heat diverter (One of the upper or lower heat diverters of Kodera. This is not a further modification of Contarino as the heating structure of Kodera has been incorporated).

Contarino, as modified by Kodera and Vinett, does not disclose wherein the heat distributors comprise a lid heat diverter, wherein at least one of the heat distributions, or heat shield, or griddle and moves or pivots upward cooperatively with the lid.

However Park teaches a lid heat diverter, wherein the heat distribution moves upward cooperatively with the lid (“The cooker in FIGS. 2a and 2b includes a reflecting bowl (80), which is assembled to the ceiling of the lid (60) and redirects, reflects, convects, and circulates flames from the heat input hole (32) like a fountain. This structure facilites cooking evenly and getting rid of smelly particles or remnants from the cooking” column 1, line 42).

    PNG
    media_image6.png
    693
    566
    media_image6.png
    Greyscale

In view of Park’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a lid heat diverter, wherein the heat distribution moves upward cooperatively with the lid as is taught in Park, in the barbeque as presently modified.


Regarding claims 35, 37, and 40, Contarino, as modified by Kodera and Vinett, discloses the express cooking grill claim 31. 

Contarino, as modified by Kodera and Vinett, does not disclose:
at least one of the heat distribution or griddles are part of the lid heat distribution;
a lid heat diverter or griddle secured in a lid of the base and positioned above the grill when the lid is in a closed position; or 
wherein a heat shield is positioned above the griddle and moves or pivots upward cooperatively with the lid.

However, Park teaches:
a lid heat distributor;
a lid heat diverter secured in a lid of the base and positioned above the grill when the lid is in a closed position; and 
wherein a heat shield is positioned above the griddle and moves or pivots upward cooperatively with the lid (“The cooker in FIGS. 2a and 2b includes a reflecting bowl (80), which is assembled to the ceiling of the lid (60) and redirects, reflects, convects, and circulates flames from the heat input hole (32) like a fountain. This structure facilites cooking evenly and getting rid of smelly particles or remnants from the cooking” column 1, line 42).

In view of Park’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a lid heat distributor;

wherein a heat shield is positioned above the griddle and moves or pivots upward cooperatively with the lid as is taught in Park, in the barbeque as presently modified.
One would have been motivated to include: 
a lid heat distributor;
a lid heat diverter secured in a lid of the base and positioned above the grill when the lid is in a closed position; and 
wherein a heat shield is positioned above the griddle and moves or pivots upward cooperatively with the lid because Park states “This structure facilites cooking evenly.” Therefore, including the heat diverter of Park will improve the distribution of heat.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Contarino, in view of Kodera, in view of Vinett, and further in view of Clements (US 5960782 A), hereinafter Clements.

Regarding claim 34, Contarino, as modified by Kodera and Vinett, discloses the express barbecue of claim 31. 

Contarino, as modified by Kodera and Vinett, does not disclose wherein the lower drip tray has a tray outlet, the drip tray aligned with the tray outlet as the drawer moves between an opened and a closed position.

However, Clements teaches wherein the lower drip tray has a tray outlet, the drip tray aligned with the tray outlet as the drawer moves between an opened and a closed position (“firebox 46 has connected thereto a drip funnel 56, which is used to channel drippings from food being cooked as is more fully explained below. Bottom wall 52 has openings therein which allow firebox 46 to communicate with drip funnel 56” column 4, line 52).

    PNG
    media_image7.png
    534
    478
    media_image7.png
    Greyscale

In view of the teachings of Clements, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the lower drip tray has a tray outlet, the drip tray aligned with the tray outlet as the drawer moves between an opened and a closed position as is taught in Clements, in the barbeque as presently modified.
One would have been motivated to include wherein the lower drip tray has a tray outlet, the drip tray aligned with the tray outlet as the drawer moves between an opened and a closed position because the outlet facilitates the removal of drippings which simplifies cleaning.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Contarino, in view of Kodera, in view of Vinett, in view of Lerma (US 4862792 A), hereinafter Lerma, and further in view of Oliver (US 6189528 B1), hereinafter Oliver.

Regarding claim 36, Contarino, as modified by Kodera and Vinett, discloses the express cooking grill claim 31. 

Contarino, as modified by Kodera and Vinett, does not disclose wherein the housing comprises multilevel griddle and grill of the bases and operable independently.

However, Lerma teaches a multi-level griddle and grill (“a lift-out food-supporting grate 78 and a lift-out solid fuel-supporting grate 80” column 5, line 64).

    PNG
    media_image8.png
    493
    504
    media_image8.png
    Greyscale


One would have been motivated to include a multi-level griddle and grill because the multi-level griddle and grill arrangement of Lerma allows a solid fuel heat source to be used. Therefore, incorporating the multi-level arrangement of Lerma will permit the user to employ different fuels for different cooking characteristics. 

Contarino, as modified by Kodera and Vinett, does not disclose wherein the housing comprises multiple independently operable bases.

However, Oliver teaches (“FIG. 19 illustrates a double width cooker... In this configuration, each lid assembly may be lifted independently to tend to the food or fire at that end of the cooker” column 6, line 17).

    PNG
    media_image9.png
    386
    504
    media_image9.png
    Greyscale


One would have been motivated to include wherein the housing comprises multiple independently operable bases because including multiple bases will allow the user to cook more food and/or cook different types of food requiring different cooking environments simultaneously.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Contarino, in view of Kodera, in view of Vinett, and further in view of Oliver.

Regarding claim 39, Contarino, as modified by Kodera and Vinett, discloses the express cooking grill of claim 31. 

Contarino, as modified by Kodera and Vinett, does not disclose wherein the griddle comprises a substantially solid food cooking surface.

However, Oliver teaches wherein the griddle comprises a substantially solid food cooking surface (“FIG. 15 is a perspective view of the system of FIG. 1 showing how two brackets of FIG. 12 may be assembled to the system to support a container of a fuel connected to a burner for cooking food on a griddle positioned in the cooking system of FIG. 1” column 2, line 33).

    PNG
    media_image10.png
    359
    372
    media_image10.png
    Greyscale

	Contarino does not disclose the claimed cooking surface. Oliver teaches the claimed cooking surface. The substitution of one known element (the grill of Contarino) for another (the griddle of Oliver) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the griddle taught in Oliver would have yielded predictable results, namely, a cooking surface for cooking food Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simms (US 20130206132 A1) “The cooking surface 300 may be a grill, a griddle, a full or partial cooking plate, or other type of cooking plate”
Rinehart (US 4840118 A) 

    PNG
    media_image11.png
    634
    424
    media_image11.png
    Greyscale

Norris (US 20150013662 A1) “the embodiment of FIG. 6 includes two separate covers 69 and 70 that are pivotably attached to the grill housing in any known manner. Cover 70 is located above cooking surface 75 and cover 69 is located above cooking surface 76 thereby forming two separate cooking chambers”

    PNG
    media_image12.png
    675
    523
    media_image12.png
    Greyscale

Schroeter (US 5617778 A) “to enhance the versatility of barbecue 1, a griddle unit 40 may be used in place of one of the cooking grills 35”
Hsu (US 20020189603 A1) “the grill body is divided into two independent areas through a separator, with the upper part of the two independent areas being wide-open so as to contain a grill grid respectively, whereon both grill lids fully cover. Charcoal placed inside the grill body can be burned at the bottom of the covered area covered by the grill lids. When a solid separator is 

    PNG
    media_image13.png
    710
    503
    media_image13.png
    Greyscale

Faraj (US 6012442 A) “a grill for outdoor use speeds cooking time by heating the food from above, below and the sides instead of from below alone. The heat source is positioned along the bottom of the grill and along the sidewalls so that the heat penetrates the food from all sides giving the minimum cooking time possible”

    PNG
    media_image14.png
    835
    403
    media_image14.png
    Greyscale

Contarino (US 20100132689 A1) similar teachings to Contarino relied upon above.
Takada (JP 63247537 A) 

    PNG
    media_image15.png
    451
    662
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LOGAN P JONES/Examiner, Art Unit 3762